Citation Nr: 0335993	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for bilateral 
hearing loss.  
 
2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1957 to 
February 1959.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in May 2003, and a 
substantive appeal as to the hearing loss issue was received 
in July 2003.  A substantive appeal as to the tinnitus issue 
was received in October 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The veteran's appeal also originally included the issue of 
service connection for residuals of pilondial cyst removal.  
However, in a VA Form 21-4138 received in November 2003, the 
veteran expressly withdrew this issue from appellate status.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

Preliminary review of the record reveals that the 
representative, Nevada Office of Veteran Services, was 
recently appointed in October 2003, after the claims file was 
already at the Board.  Therefore, the representative has not 
had the opportunity to review the record and submit argument 
in support of the veteran's appeal.  Under the circumstances, 
the Board believes that due process requires that the 
representative be afforded an opportunity to submit legal 
argument on the veteran's behalf.       

Although not clear, it appears that the veteran's service 
medical records may have been destroyed in the 1973 fire at 
the National Personnel Records Center.  The veteran contends 
that he suffers from hearing loss and tinnitus related to 
noise exposure on the firing range during service.  The 
record does include a March 2002 audiometric test report 
which appears to show current hearing loss disability as 
defined for VA purposes under 38 C.F.R. § 3.385.  However, 
there is no medical opinion regarding the cause of the 
hearing loss.  Under the particular circumstances of this 
case, the Board believes additional action is necessary 
before the Board may proceed with appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The RO should also 
ensure that the VCAA notice is in 
compliance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
 
2.  The RO should request a search for 
any available service medical records.  
If the veteran's records are related to 
the 1973 fire, a clear response to that 
effect should be requested.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
claimed bilateral hearing loss and 
tinnitus.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Audiometric testing 
should be accomplished and reported in 
accordance with 38 C.F.R. § 3.385.  If 
the veteran has hearing loss disability 
and/or tinnitus, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that either or 
both are related to noise exposure during 
service 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  In connection 
with the above development, the RO should 
ensure that the representative has an 
opportunity to review the claims file and 
submit argument on the veteran's behalf.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



